Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	This is a response to the communication filed on 9/16/2022 and 11/3/2022.
	After further consideration, the examiner decides to withdrawn the previously indicated allowability subject matter in claims 1-15.
	Claims 1-15 are pending and  rejected based on prior art of record references.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Salter (US 2014/0203770)
Regarding claim 1 and similarly recited claims 11, 15, the prior art discloses:
Identifying at least one mobile device (Electronic device/portable chargeable device 25 in fig 2, 5) in the vehicle;
Obtaining state information of the identified at least one mobile device (controller that detects a charging status of the chargeable device (par 3, 23-26, fig 6));
Obtaining state information of the vehicle (par 18-20, fig 5); and
Controlling (controller in fig 3, 5) power of a plurality of wireless charging devices (wireless chargers (par 22)) in the vehicle based on the state information of the mobile device and the state of the vehicle.
wherein the state information of the vehicle includes at least one of information about a voltage of a battery in the vehicle or a current power consumption amount of the vehicle (par 20: measure the amount of power that is being transferred to chargeable device 25 by system 30. Such measured power information may then be sent to controller 40 which processes the information)
(Claims 2, 12) checking the number of the identified at least one mobile device (by sensing/detecting the presence of Electronic device/portable chargeable device 25 (par 19-20, 27)); selecting at least one of the plurality of wireless charging devices based on the checked number; and turning on power of the selected wireless charging device (fig 6 shows CONTROLLER selects wireless (inductive) charger 26 and turning on power to charge Electronic device/portable chargeable device 25).
(Claims 3, 13) checking a remaining battery capacity of the identified at least one mobile device based on the state information of the mobile device (Controller detects charge status of Electronic device/portable chargeable device 25 (abstract, par 3-4, 18-19, 26. Fig 6)); selecting at least one of the plurality of wireless charging devices based on the checked remaining battery capacity; and turning on power of the selected wireless charging device.  (Fig 6 shows CONTROLLER selects wireless (inductive) charger 26 and turning on power to charge Electronic device/portable chargeable device 25)
(Claim 4, 14) displaying alarm information informing that charging of a battery of the mobile device is necessary, based on the checked remaining battery capacity (signal/transmitted information indicative of low charge state (par 18-19)).
(Claim 5) checking at least one of a traveling speed of the vehicle and a current power use amount of the vehicle based on the state information of the vehicle (fig 5), wherein the controlling of the power comprises controlling power of the wireless charging device based on at least one of the checked traveling speed and current power use amount (fig 5).
(Claim 6) identifying a seat on which a user sits among seats in the vehicle (occupants. Passengers (par 2, 14, 17)), based on the state information of the vehicle; selecting at least one of the plurality of wireless charging devices based on a location of the identified seat; and turning on power of the selected wireless charging device (Controller in fig 3 turning on power of the selected wireless charging device (26)).
(Claim 7) controlling charging strengths (fig 4-6) of the plurality of wireless charging devices in the vehicle based on the state of the mobile device and the state of the vehicle.
(Claim 9) wherein the identifying of the mobile device comprises receiving identification information of the mobile device from the mobile device through the wireless charging device (Electronic device/portable chargeable device 25 in fig 2, 5) when the mobile device is on the wireless charging device (when Electronic device/portable chargeable device 25 in fig 2, 5 in on tray/surface/mat of the wireless (inductive) charger 26)).
(Claim 10) wherein, when the mobile device is on the wireless charging device (when Electronic device/portable chargeable device 25 in fig 2, 5 in on tray/surface/mat of the wireless (inductive) charger 26)), a preset communication function of the mobile device is activated, and identification information of the mobile device on which the communication function is activated is directly provided from the mobile device (Electronic device/portable chargeable device 25 in fig 2, 5) to the electronic device (Controller in fig 3, 5).


Claims 1-15 are rejected under 35 U.S.C. 102(a) (2) being anticipated by the prior art of record Skelton (US 2017/0104865)
Regarding claim 1 and similarly recited claims 11, 15, the prior art discloses:
A method, performed by an electronic device, of controlling a wireless charging device in a vehicle (see one or more of par 68: mobile device can be coupled to the vehicle in a wired or wireless manner, par 104: coupler may permit wired or wireless coupling of the mobile device to the vehicle, may charge the mobile device, Par 114: coupling means can be electrically coupled to a wireless unit to permit wireless coupling of the mobile device to the coupler), the method comprising: 
identifying at least one mobile device (see one or more of fig 2-8, 21, 26-27) in the vehicle; 
obtaining state information of the identified at least one mobile device (see one or more of: par 26: monitoring a status of a USB connection of the mobile device, par 73: mobile device loss or malfunction, par 89: user specific parameters from the mobile device to the vehicle, par 250: sensor to ensure that mobile device operation is detected if the vehicle is in motion); 
obtaining state information of the vehicle (see fig 13); and 
controlling power of a plurality of wireless charging devices (i.e., see one or more of par 94, 104: couplers with one of the couplers being configured to couple to each of the mobile devices, coupler may permit wired or wireless coupling of the mobile device to the vehicle, may charge the mobile device, par 111: two or more couplers are present each coupler may independently be configurable by an administrator) in the vehicle based on the state of the mobile device (i.e., see one or more of: coupling status of mobile device (one or more of fig 2-8, 21, 26-27), authorized status of mobile device (abstract), mobile device is present or removed from docking station (par 85, 90, 97, 134, 160, 165-175, 210, 214), mobile device inoperative/function (par 65, 67, 92), disable mobile device (par 86, 97, 104, 116), prevents operation of the mobile device (par 90)) and the state of the vehicle (i.e., see one or more of vehicle/ignition  start/switched off/shutdown/open/close/ turn on/off (fig 1-2, 4-5, 7, 11, 15-16, 21, 26-27), vehicle operation (par 10, 22-23, 82, 95, 100, 105, 113, 120-121, 123), change/switch gear of vehicle (par 78, 81, 122, 124), ECU to permit suitable vehicle functioning (par 91), vehicle parameter tracking  (par 93),shifting of the vehicle into drive when the mobile device is coupled to circuit (par 104),operation of the vehicle the mobile devices are  coupled/not couple to the system (par 107, 128-131), adjust vehicle settings, log vehicle information (par 112, 115), switching vehicle to drive (par 117), controlling the operating state of the vehicle based on receipt of the mobile device (par 140), vehicle shutdown/inoperative (par 160-161, 164, 166, 167-168),continued/allow operation of the vehicle (par 171, 177, 179), vehicle in motion or not (par 251).  Fig 13 also discloses controller controlling  wireless charging device based on state information of portable/mobile device and state information of the vehicle)
wherein the state information of the vehicle includes at least one of information about a voltage of a battery in the vehicle or a current power consumption amount of the vehicle (fig 13 shows information about a battery voltage of the vehicle  being directly connected to the Controller).
(Claims 2, 12) checking the number of the identified at least one mobile device (detect/identify mobile device (abstract, par 69)); selecting at least one of the plurality of wireless charging devices based on the checked number; and turning on power of the selected wireless charging device (coupler/coupling to charge mobile device (par 68, 98, 101, 104, 111, 114)).
(Claim 3, 13) checking a remaining battery capacity of the identified at least one mobile device (mobile device charging, charging current (par 65, 84, 88, 104, 117, 210))
 based on the state information of the mobile device; selecting at least one of the plurality of wireless charging devices (coupler/coupling to charge mobile device (par 68, 98, 101, 104, 111, 114)) based on the checked remaining battery capacity; and turning on power of the selected wireless charging device (mobile device charging, charging current (par 65, 84, 88, 104, 117, 210))
(Claims 4, 14) displaying alarm information informing that charging of a battery of the mobile device is necessary, based on the checked remaining battery capacity (see display message (fig 2-4), sound/annunciator (fig 21), system alert (par 92, 161, 247-251, fig 26-27), alarm, visual display (par 26, 95, 168), indicating light/LED/lamp (par 153, 159, 163, 165, 179-180, 187), warning/flashing lights (par 183)).
(Claim 5) checking at least one of a traveling speed of the vehicle and a current power use amount of the vehicle based on the state information of the vehicle (one or more of par 73, 76, 88-89, 92-93, 99-100, 105, 111-112, 115, 134, 233, 243, 205, 252)
, wherein the controlling of the power comprises controlling power of the wireless charging device based on at least one of the checked traveling speed and current power use amount (one or more of par 73, 76, 88-89, 92-93, 99-100, 105, 111-112, 115, 134, 233, 243, 205, 252)
(Claim 6) identifying a seat on which a user sits among seats in the vehicle (passenger vehicle (fig 8), based on the state information of the vehicle; selecting at least one of the plurality of wireless charging devices (coupler) based on a location of the identified seat; and turning on power of the selected wireless charging device.
(Claim 7) controlling (by ECU/processor/controller (fig 5, 13, 24)) charging strengths of the plurality of wireless charging devices in the vehicle based on the state of the mobile device and the state of the vehicle.
(Claim 8) obtaining information about a predicted arrival time (Vehicle positions can be monitored in real time to determine arrival times (par 93)) from a navigation device (fig 9) configured to guide a traveling path of the vehicle; and controlling charging strengths of the plurality of wireless charging devices in the vehicle based on the information about the predicted arrival time.
(Claim 9) wherein the identifying of the mobile device comprises receiving identification information of the mobile device from the mobile device through the wireless charging device when the mobile device is on the wireless charging device (i.e., 
coupling of the mobile device to the vehicle may permit uploading or transfer of user specific parameters from the mobile device to the vehicle. For example, an identifier on the mobile device (par 89),coupler may permit wired or wireless coupling of the mobile device to the vehicle, may charge the mobile device (par 104) Where two or more couplers are present each coupler may independently be configurable by an administrator. In some examples, the circuit can be configured to permit operation of the vehicle only when the mobile device and the second mobile device are both coupled to the system (par 111))
(Claim 10) wherein, when the mobile device is on the wireless charging device, a preset communication function of the mobile device is activated (see one or more of: authenticating a mobile-device ID communicated from a mobile device (par 25), ID associated with the authorized mobile device from the mobile device (par 27), mobile device includes, a hands-on user interface and a wireless communication interface (par 29),authenticating the mobile-device ID using a USB serial number associated with the mobile device (par 33),pre-selected or pre-stored user specific parameters that are correlated to the identifier of each mobile device (par 89),controller polls the mobile device to receive the mobile-device ID. In other embodiments, the mobile device  automatically communicates the mobile-device ID to the controller when the mobile device 1302 is docked (par 159), mobile device is programmed to periodically communicate the mobile-device ID to the docking station (par 172), configuration settings are stored in the administrative mobile device (par 207)), and identification information of the mobile device on which the communication function is activated is directly provided from the mobile device to the electronic device.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL DINH/          Primary Examiner, Art Unit 2851